MARY W. SHEFFIELD, P.J.
On May 19, 2015, this Court issued an opinion in this cause. On .September 22, 2015, the Supreme Court of Missouri sustained an .application for transfer to that court. On January 26, 2016, the Supreme Court entered an order- retransferring the cause to this Court. The following is now adopted as the opinion of this court.
Shelter Mutual Insurance Company (“Shelter”) appeals from the trial court’s judgment against Shelter in a declaratory-action case. Shelter raises six points on appeal. Shelter’s first two claims have merit,' but the remainder of the' claims either are not preserved for appellate review or are moot. Thus, we reverse in part and affirm in part.

Factual and Procedural Background

Jeanie Vasseur was married to Elmer Vasseur. Jeanie and Elmer had one minor son, Matthew, and one adult son, Adam.1 On August ‘8, '2010, Matthew was driving Adam’s 2006 Honda ATV on Missouri State Highway AA. Elmer was riding on the ATV behind Matthew. Matthew failed to negotiate a turn,' causing the ATV to run off the road and hit a sign. Matthew was injured, and' Elmer died at the scene.
At the time of the accident, Jeanie and Elmer had. .one farm owners’ insurance policy and three automobile insurance policies issued by Shelter. Elmer and Jeanie were the named insureds on each of the policies,. After'the accident, Jeanie, .Matthew, Adam, and other members of Elmer’s family (“Respondents”) sought the policy limits under each of the policies.
On March 3, 2011, Shelter filed a petition for declaratory judgment against Respondents seeking a declaration that there was no coverage under any of the policies. Shelter argued there was no coverage under the farm owners’ insurance policy because Elmer was an insured under the farm owners’ insurance policy and because *85the farm owners’ insurance policy contained exclusions regarding bodily injury to an insured. Shelter argued there was no coverage under the automobile insurance policies because the ATV was hot -a “Motor Vehicle” as that term was defined in the automobile insurance policies.
After discovery, the parties filed a joint stipulation of facts and crossmotions for summary judgment. The trial court found the exclusions in the farm owners’ insurance policy were ambiguous, and ordered summary judgment in favor of Respondents.
The trial court then found that a genuine issue of material fact remained regarding whether the ATV was a “Motor Vehicle” under the terms of the three automobile insurance policies. A bench trial was held on May 6, 2014. After receiving evidence, the trial court found the ATV was a “Motor Vehicle” and entered judgment for Respondents on all counts' in Shelter’s petition. Shelter appeals.
■ Point I and Point II: Elmer Is an Insured
In its first and second points, Shelter argues the trial court erred in finding the farm owners’ insurance policy provided both coverage to Matthew for damages arising out of the injuries and death of Elmer and for medieál payments arising out of the injuries and death of Elmer because such damages were excluded from coverage under two different exclusions in section II of the farm owners’ insurance policy. We agree. ■'
When the trial court grants summary judgment, the appellate court “applies a de novo standard of review.” Burns v. Smith, 303 S,W.3d 505, 509 (Mo. banc 2010). Additionally, “interpretation of an insurance policy is a question of law, and the trial court receives no deference where resolution of the controversy is a question of law.” State Farm Mut. Auto. Ins. Co. v. Stockley, 168 S.W.3d 598, 600 (Mo.App.E.D.2005) (quoting Automobile Club Inter-Ins. Exch. v. Medrano, 83 S.W.3d 632, 637 (Mo.App.E.D.2002)).
. “In--.construing the terms of.:an insurance policy, this court ‘applies the meaning which should be attached by an ordinary person of average understanding if purchasing insurance and resolves ambiguities in favor of the insured.’ ” Affirmative Ins. Co. v. Broeker, 412 S.W.3d 314, 318 (Mo.App.E.D.2013) (quoting Seeck v. Geico Gen, Ins. Co., 212 S.W.3d 129, 132 (Mo. banc 2007)). An ambiguity exists when “the policy is reasonably open to different constructions.” Id. (quoting National Union Fire Ins. Co. v. Maune, 277 S.W.3d 754, 758 (Mo.App.E.D.2009)). “However, when the insurance policy is Unambiguous, the court will enforce the policy according to its terms.” Id. at 318-19. Furthermore,'"[a] court is not permitted to create-an ambiguity or distort the language of an unambiguous policy in order' to enforce a particular construction that it deems more appropriate.” Progressive Northwestern Ins.. Co. v. Talbert, 407 S.W.3d 1, 9 (Mo.App.S.D.2013) (quoting Lynch v. Shelter Mut. Ins. Co., 325 S.W.3d 531, 535 (Mo.App.S.D.2010)); see also Burns, 303 S.W.3d at 511 (“this Court will not add language to a policy.”).
As part of the. farm owners’ insurance policy, Jeanie and Elmer purchased $100,000 worth of personal liability insurance and $1,000 worth of medical payments to others insurance. These coverages were in section II of the policy. The coverage provision for personal liability (“Coverage É”) provided that Shelter would “pay all sums arising out of any oné loss which an insured becomes legally obligated to pay as damages because of bodily injury or property damage and caused by *86an occurrence covered by this policy.” (Emphasis omitted). As applicable to this case, the coverage provision for medical payments to others (“Coverage F”) provided that Shelter would pay medical expenses arising from bodily injury sustained somewhere other than the premises if that injury was “caused by the activities of an insured, or a farm employee, or a residence employee in the course of employment by an insured[.]” (Emphasis omitted).
The exclusions for section II were organized in three paragraphs, each with several numbered sub-paragraphs.2 The first paragraph (“Exclusion Group A”) began with the phrase “Under Personal Liability and Medical Payments To Others, we do not cover” and listed several types of risks typically covered by other types of insurance, as well as an intended acts exclusion. (Emphasis omitted). The second paragraph (“Exclusion Group B”) began with the phrase “Under Personal Liability we do not cover” and listed several types of property damage, bodily injury for which there was workers’ compensation payable, and in sub-paragraph 9 specifically excluded, “[bjodily injury to: (a) you; (b) your relatives residing in your household; and (c) any other person under the age of 21 residing in your household who is in your care or the care of a resident relative.” (Emphasis omitted). The third and final paragraph (“Exclusion Group C”) began with the phrase “Under Medical Payments To Others, we do not cover” and in sub-paragraph 2, listed several types of risk typically covered by other insurance and excluded “bodily injury to any insured under parts (a), (b) and (c) of the definition of insured.” (Emphasis omitted).
At the summary judgment stage, Shelter argued no payment was due under the coverage for personal liability because of sub-paragraph 9 contained within Exclusion Group B. Shelter argued no payment was due under the coverage for medical payments to others because of sub-paragraph 2 contained within Exclusion Group C. The trial court disagreed, and entered summary judgment in favor of Respondents.
The trial court’s entry of summary judgment with respect to the farm owners’ insurance policy was incorrect because it ignored the plain language of the policy. The farm owners’ insurance policy states that Exclusion Group A applies to both the personal liability coverage and the medical payments to others coverage, Exclusion Group B applies to the personal liability coverage, and Exclusion Group C applies to the, medical payments to others coverage. The plain meaning of that list results in three possible applications:
1. If an individual seeking coverage purchases personal liability coverage—Coverage E—only, the applicable exclusions are those in Exclusion Group A and Exclusion Group B.
2. If an individual .seeking coverage purchases medical liability coverage—Coverage F—only, the applicable exclusions are those in Exclusion Group A and Exclusion Group C.
3. If an individual seeking coverage purchases both personal liability coverage and medical liability to others coverage, all the exclusions listed apply, but only to the respective coverages as indicated,"ie., Exclusion Group A and Exclusion Group B to personal liability coverage and Exclusion Group A and Exclusion *87Group C to medical liability to others coverage.
This interpretation gives effect to the plain meaning of the language used. Under that meaning, there is no bodily injury coverage or medical payment coverage for Elmer because Elmer was a named insured.
Respondents attempt to avoid this conclusion by looking at the positioning of the language in the document. They suggest that the positioning of, the various clauses renders them ambiguous. They state, “the only sensible interpretation of this language is that [Exclusion] Group A applies to policies with both coverages, while [Exclusion] Group B applies to policies insuring only liability, and [Exclusion] Group C applies to policies insuring only medical payments.” Thus, they conclude that since Respondents purchased both coverages and since the exclusions upon which Shelter relies were not in Exclusion Group A then none of the exclusions apply in this case.
This argument fails because the policy language is not susceptible to the interpretation Respondents suggest. To create the meaning suggested by Respondents, additional language would have to be added to the policy. As written, the policy simply says that the exclusions in Exclusion Group A apply to both coverages, the exclusions in Exclusion Group B apply to only personal liability coverage—Coverage E—and the exclusions in Exclusion Group C apply to only to medical liability to others coverage—Coverage F. The language is not conditioned on which coverages were purchased. There is nothing in that language to suggest that the exclusions change when an insured purchases both coverages. To reach the result Respondents want, the policy would have needed to include additional language. That language is not in the policy, and this Court will hot add it. See Bums, 303 S;W.3d at 511.
The trial court erred in finding the policy language was ambiguous. Point I and Point II are granted.

Point III, Point IV, and Point V: Denial of a Motion for Súmmary Judgment Is Not Appealable

In its third, fourth, .and fifth points, Shelter challenges, the trial, court’s determination regarding coverage under the three automobile insurance policies. Specifically, Shelter argues “[t]he trial court erred in granting summary judgment to Respondents and denying [Shelter’s] motion for summary judgment on the issue of ... coverage under three auto'insurance policies[.]” These points do not present any question for appellate review because they do not challenge a ruling in an ap-pealable order or a ruling "upon which an appealable order was based.
The ■ points each- challenge two of the trial court’s actions. First, the points challenge the.trial court’s grant.of summary judgment to Respondents regarding coverage under the automobile insurance policies. However, as Respondents correctly noter the trial court did not .grant summary judgment on those issues. Rather, those claims were denied by the trial court on the summary judgment motion and were decided only after a court trial. Thus, the first portion of each of these points challenges a ruling that was never made.
The second portion of each point challenges the denial of Shelter’s motion for summary judgment regarding the automobile insurance policies.3 The general *88rule is that “an order denying a motion for summary judgment is not a final judgment and therefore is not reviewable on appeal.” Reeves v. Allstate Ins. Co., 327 S.W.3d 592, 598 (Mo.App.S.D.2010). Indeed, there, is an exception to this rule “where the merits of the denied motion for summary judgment are intertwined with the propriety of an appealable order granting summary judgment to, another party[.]” Id. Here, however, there, was no grant of summary judgment regarding the issues raised in these points; the issues addressed in these points were resolved by judgment after trial.4 Thus, the exception does not apply.
Point III, Point IV, and Point V are denied.' ,

Point VI: Uninsured Motorist

In its final point, Shelter argues the trial court erred in finding coverage under both the farm owners’ insurance policy and the uninsured motorist coverage of the automobile insurance policies because if there were coverage under the farm owners’ insurance policy, then the ATV was not an uninsured motor vehicle under the automobile insurance policies. Given our resolution .of Point I and. Point II, this claim is moot.

Decision

The trial court’s judgment with respect to the farm owners’ insurance policy is reversed, and the ease is remanded with directions to the trial court to enter judgment in favor of Shelter with respect to the farm owners’ insurance policy consistent with this opinion.' In 'all other respects, the trial court’s judgment is affirmed.
NANCY STEFFEN RAHMEYER, J.— CONCURS
GARY W. LYNCH, J.—CONCURS
APPENDIX
*89[[Image here]]
*90[[Image here]]
*91[[Image here]]

. The individuals involved are referred to by their first names because they all have the same last name. No disrespect is intended.


. The pages of the farm owners' policy setting out the exclusions at issue in this point are reproduced in the' appendix'to this opinion.


. In the reply brief, Shelter notes its incorrect statement of the procedural posture, but *88maintains the denial of the motion for sum-..maty judgment was nevertheless ..incorrect and merits reversal. Shelter’s treatment of this problem 'in its reply brief does not rectify the situation for two reasons,■ First, Shelter still challenges the' denial of the motion for summary judgment, .which is not an appeal-able order. In fact, Shelter does not even attempt to’argue the exception to the general rule applies. Second, even if Shelter had modified its argument to present a reviewable claim, this Court could not address the claim. "A reply brief is to be used only to reply to arguments raised by respondents; not to: raise new arguments on appeal.”- Kells v. Missouri Mountain Properties, Inc., 247 S.W.3d 79, 84 n. 7 (Mo.App.S.D.2008). The reason for this rule is that "a respondent has no opportunity to address” an argument presented for the first time in a reply brief. Berry, v. State, 908 S.W.2d 682, 684 (Mo. banc 1995). "Assignments of error set forth for the first time in the reply brief do not present issues for appellate review.” Id. (quoting- In re Gilbert, 563 S.W,2d 768,771 (Mo, banc 1978)).


. Shelter does not challenge the judgment entered after trial in any of these three points.